Exhibit 10.01

 

INDEMNIFICATION AGREEMENT

 

            This Indemnification Agreement ("Agreement") is entered into as of
the [*] day of [*], 20[*] by and between Inspyr Therapeutics, Inc. a Delaware
corporation (the “Company”), and [*] ("Indemnitee").

 

RECITALS

 

            A.      The Company and Indemnitee recognize the continued
difficulty in obtaining liability insurance for the Company's directors and
officers, the significant increases in cost of such insurance and the general
reductions in the coverage of such insurance.

 

            B.      The Company and Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting directors and officers
to expensive litigation risks at the same time as the availability and coverage
of liability insurance has been severely limited.

 

            C.      The Company desires to attract and retain the services of
highly qualified individuals, such as Indemnitee, to serve the Company and, in
part, in order to induce Indemnitee to continue to provide services to the
Company, wishes to provide for the indemnification and advancing of expenses to
Indemnitee to the maximum extent permitted by law.

 

            D.     In view of the considerations set forth above, the Company
desires that Indemnitee be indemnified by the Company as set forth herein.

 

            NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

 

AGREEMENT

 

            1.  Indemnification.

 

                 (a) Indemnification of Expenses. The Company shall indemnify
Indemnitee to the fullest extent permitted by law if Indemnitee was or is or
becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in, any threatened, pending or
completed action, suit, proceeding or alternative dispute resolution mechanism,
or any hearing, inquiry or investigation that Indemnitee in good faith believes
might lead to the institution of any such action, suit, proceeding or
alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other (hereinafter a "Claim") by reason of (or
arising in part out of) any event or occurrence related to the fact that
Indemnitee is or was a director, officer, employee, agent or fiduciary of the
Company, or any subsidiary of the Company, or is or was serving at the request
of the Company as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, trust or other enterprise, or by reason
of any action or inaction on the part of Indemnitee while serving in such
capacity (hereinafter an "Indemnifiable Event" ) against any and all expenses
(including attorneys' fees and all other costs, expenses and obligations
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend, be a witness in
or participate in, any such action, suit, proceeding, alternative dispute
resolution mechanism, hearing, inquiry or investigation), losses, claims,
damages, liabilities, judgments, fines, penalties and amounts paid in settlement
(if such settlement is approved in advance by the Company, which approval shall
not be unreasonably withheld) of such Claim and any federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement, including all interest, assessments and
other charges paid or payable in connection with or in respect of such Expenses
(collectively, hereinafter "Expenses") if Indemnitee acted in good faith and in
a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action, suit or
proceeding, Indemnitee had no reasonable cause to believe Indemnitee's conduct
was unlawful.

 



1 

 

 

                 (b) Mandatory Payment of Expenses. Notwithstanding any other
provision of this Agreement other than Section 7 hereof, to the extent that
Indemnitee has been successful on the merits or otherwise, including, without
limitation, the dismissal of a Claim without prejudice, in defense of any Claim
referred to in Section (1)(a) hereof or in the defense of any Claim, issue or
matter therein, Indemnitee shall be indemnified against all Expenses incurred by
Indemnitee in connection therewith.

 

            2.   Expenses; Indemnification Procedure.

 

                 (a) Advancement of Expenses. The Company shall pay all Expenses
incurred by Indemnitee in connection with the investigation, defense, settlement
or appeal of any civil or criminal Claim referenced in Section 1(a) hereof in
advance of the final disposition of such Claim. Indemnitee shall deliver to the
Company an Undertaking, substantially in the form of Exhibit A hereto, whereby
Indemnitee undertakes to repay such amounts advanced only if, and to the extent
that, it shall ultimately be determined that Indemnitee is not entitled to be
indemnified by the Company as authorized hereby. The advances to be made
hereunder shall be paid by the Company to Indemnitee following a request
therefor, but in any event no later than forty-five days after receipt by the
Company of written demand from Indemnitee for such advances.

 

                 (b) Notice/Cooperation by Indemnitee. Indemnitee shall, as a
condition precedent to Indemnitee's right to be indemnified under this
Agreement, give the Company notice in writing as soon as practicable of any
Claim made against Indemnitee for which indemnification or advancement will or
could be sought under this Agreement. Notice to the Company shall be directed to
the Company at the address shown on the signature page of this Agreement (or
such other address as the Company shall designate in writing to Indemnitee). The
failure to promptly notify the Company of the commencement of the action, suit
or proceeding, or of Indemnitee’s request for indemnification, will not relieve
the Company from any liability that it may have to Indemnitee hereunder or
otherwise, except to the extent the Company is actually and materially
prejudiced in its defense of such action, suit or proceeding as a result of such
failure or delay, and any such failure or delay shall not constitute a waiver by
Indemnitee of any rights under this Agreement or otherwise. To obtain
indemnification under this Agreement, Indemnitee shall submit to the Company a
written request therefor including such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to enable the
Company to determine whether and to what extent Indemnitee is entitled to
indemnification.

 

                 (c) Procedure. Any indemnification and advances of Expenses
provided for in Section 1 and Section 2 of this Agreement shall be paid by the
Company to Indemnitee as soon as practicable after receipt of written request
from Indemnitee for such indemnification or advances along with appropriate
written documentation verifying such Expenses, but in no event later than
forty-five days after receipt of such request. If the Company believes that
Indemnitee has not met the standards of conduct which make it permissible under
applicable law for the Company to indemnify Indemnitee for the Expenses claimed,
the Company may file an action in the Court of Chancery of the State of Delaware
to obtain a declaratory judgment that Indemnitee is not entitled under
applicable law to receive indemnification or advancement from the Company
(hereinafter a “Declaratory Action”). If the Company files a Declaratory Action,
Indemnitee shall be entitled to receive interim payments of Expenses pursuant to
Subsection 2(a) including Expenses incurred in defending a Declaratory Action
unless and until the Court of Chancery of the State of Delaware issues an order
or judgment that Indemnitee is not entitled under applicable law to receive
indemnification or advancement from the Company. If the Court of Chancery of the
State of Delaware issues an order or judgment in a Declaratory Action that
Indemnitee is not entitled under applicable law to receive indemnification or
advancement from the Company, the Company shall have no further obligation under
this Agreement, the Company's Certificate of Incorporation, the Company Bylaws
or any other applicable law, statute or rule to provide indemnification or
advances of Expenses to Indemnitee and Indemnitee shall be responsible for
repaying all such amounts previously advanced to Indemnitee as provided in
Section 2(a).

 



2 

 

 

                 (d) No Presumptions. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Company (including its Board of Directors, any
committee or subgroup of the Board of Directors, independent legal counsel, or
its stockholders) to have made a determination that indemnification of
Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct required by applicable law, nor an actual
determination by the Company (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel, or its
stockholders) that Indemnitee has not met such applicable standard of conduct,
shall create a presumption that Indemnitee has or has not met the applicable
standard of conduct.

 

                 (e) Burden of Proof. In a Declaratory Action, the burden of
proof shall be on the Company to establish that Indemnitee is not entitled to
indemnification or advances.

 

                 (f) Notice to Insurers. If, at the time of the receipt by the
Company of a notice of a Claim pursuant to Section 2(b) hereof, the Company has
liability insurance in effect which may cover such Claim, the Company shall give
prompt notice of the commencement of such Claim to the insurers in accordance
with the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such Claim in
accordance with the terms of such policies.

 

                 (g) Selection of Counsel. In the event the Company shall be
obligated hereunder to pay the Expenses of any Claim, the Company shall be
entitled to assume the defense of such Claim with counsel approved by
Indemnitee, which approval shall not be unreasonably withheld, upon the delivery
to Indemnitee of written notice of its election so to do. After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same Claim. Notwithstanding the Company's assumption of the
defense of any Claim, the Company shall be obligated to pay the Expenses of any
Claim if (A) the employment of counsel by Indemnitee has been previously
authorized by the Company, (B) the Company shall have reasonably concluded that
there is a conflict of interest between the Company and Indemnitee in the
conduct of any such defense such that Indemnitee needs to be separately
represented, or (C) the Company shall not continue to retain counsel to defend
such Claim, then the fees and expenses of counsel retained by Indemnitee shall
be at the expense of the Company. The Company shall have the right to conduct
such defense as it sees fit in its sole discretion, including the right to
settle any Claim against Indemnitee without the consent of the Indemnitee;
provided, that in no event shall the Company have the right to settle any Claim
that imposes non-monetary penalties on Indemnitee without the prior written
consent of Indemnitee which may be granted or withheld in Indemnitee’s sole
discretion.

 

            3.   Additional Indemnification Rights; Nonexclusivity.

 

                 (a) Scope. The Company hereby agrees to indemnify Indemnitee to
the fullest extent permitted by law, notwithstanding that such indemnification
is not specifically authorized by the other provisions of this Agreement, the
Company's Certificate of Incorporation, the Company's Bylaws or by statute. In
the event of any change after the date of this Agreement in any applicable law,
statute or rule which expands the right of a Delaware corporation to indemnify a
member of its Board of Directors or an officer, employee, agent or fiduciary, it
is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits afforded by such change. In the event of any
change in any applicable law, statute or rule which narrows the right of a
Delaware corporation to indemnify a member of its Board of Directors or an
officer, employee, agent or fiduciary, such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties' rights and obligations
hereunder except as set forth in Section 7(a) hereof.

 



3 

 

 

                 (b) Nonexclusivity. The indemnification provided by this
Agreement shall be in addition to any rights to which Indemnitee may be entitled
under the Company's Certificate of Incorporation, its Bylaws, any agreement, any
vote of stockholders or disinterested directors, the General Corporation Law of
the State of Delaware, or otherwise. The indemnification provided under this
Agreement shall continue as to Indemnitee for any action Indemnitee took or did
not take while serving in an indemnified capacity even though Indemnitee may
have ceased to serve in such capacity.

 

            4.   No Duplication of Payments. The Company shall not be liable
under this Agreement to make any payment in connection with any Claim made
against Indemnitee to the extent Indemnitee has otherwise actually received
payment (under any insurance policy, Certificate of Incorporation, Bylaw or
otherwise) of the amounts otherwise indemnifiable hereunder.

 

            5.   Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for a portion of
Expenses incurred in connection with any Claim, but not, however, for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion of such Expenses to which Indemnitee is entitled.

 

            6.   Mutual Acknowledgement. Both the Company and Indemnitee
acknowledge that in certain instances, Federal law or applicable public policy
may prohibit the Company from indemnifying its directors, officers, employees,
agents or fiduciaries under this Agreement or otherwise. Indemnitee understands
and acknowledges that the Company has undertaken or may be required in the
future to undertake with the Securities and Exchange Commission to submit the
question of indemnification to a court in certain circumstances for a
determination of the Company's right under public policy to indemnify
Indemnitee.

 

            7.   Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:

 

                 (a) Excluded Action or Omissions. To indemnify (i) any Claim by
or in the right of the Company as to which Indemnitee shall have been adjudged
to be liable to the Company unless and to the extent that the Court of Chancery
of the State of Delaware or such other court in which such Claim was brought,
shall determine upon application that despite the adjudication of liability, in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for such Expenses such court shall deem proper, or (ii)
any other acts, omissions or transactions from which Indemnitee may not be
relieved of liability under applicable law;

 

                 (b) Claims Initiated by Indemnitee. To indemnify or advance
expenses to Indemnitee with respect to Claims initiated or brought voluntarily
by Indemnitee and not by way of defense, except (i) with respect to Claims
brought to establish or enforce a right to indemnification or advancement under
this Agreement or any other agreement or insurance policy or under the Company's
Certificate of Incorporation or Bylaws, as now or hereafter in effect relating
to Claims for Indemnifiable Events, (ii) in specific cases if the Board of
Directors has approved the initiation or bringing of such Claim, or (iii) as
otherwise required under Section 145 of the Delaware General Corporation Law,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be;

 

                 (c) Claims Under Section 16(b). To indemnify Indemnitee for
Expenses and the payment of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute.

 

                 (d) Disgorgement of Profits and Bonuses Pursuant to Section
304. To indemnify Indemnitee for (i) any bonus or other incentive-based or
equity-based compensation received by Indemnitee or (ii) any profits arising
from the sale of securities made by Indemnitee that Indemnitee is required
pursuant to Section 304 of the Sabarnes-Oxley Act of 2002 to reimburse to the
Company.

 



4 

 

 

            8.   Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee's estate, spouse, heirs, executors or personal or legal
representatives after the expiration of five (5) years from the date of accrual
of such cause of action, and any claim or cause of action of the Company shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such five-year period; provided , however , that if any
shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.

 

            9.   Construction of Certain Phrases.

 

 (a) For purposes of this Agreement, references to the "Company" shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees, agents or fiduciaries, so that if
Indemnitee is or was a director, officer, employee, agent or fiduciary of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.

 

    (b) For purposes of this Agreement, references to "other enterprise(s)"
shall include employee benefit plans; references to "fines" shall include any
excise taxes assessed on Indemnitee with respect to an employee benefit plan;
and references to "serving at the request of the Company" shall include any
service as a director, officer, employee, agent or fiduciary of the Company
which imposes duties on, or involves services by, such director, officer,
employee, agent or fiduciary with respect to an employee benefit plan, its
participants or its beneficiaries; and if Indemnitee acted in good faith and in
a manner Indemnitee reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan, Indemnitee shall be
deemed to have acted in a manner "not opposed to the best interests of the
Company" as referred to in this Agreement.

 

            10.   Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

            11.   Binding Effect; Successors and Assigns. This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns, including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, spouses, heirs,
and personal and legal representatives. The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all, or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. This Agreement shall
continue in effect with respect to Claims relating to Indemnifiable Events
regardless of whether Indemnitee continues to serve as a director, officer,
employee, agent or fiduciary of the Company or of any other enterprise at the
Company's request.

 



5 

 

 

            12.  Notice. All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given (a) five (5) days after deposit with
the U.S. Postal Service or other applicable postal service, if delivered by
first class mail, postage prepaid, (b) upon delivery, if delivered by hand, (c)
one business day after the business day of deposit with Federal Express or
similar overnight courier, freight prepaid, or (d) one day after the business
day of delivery by facsimile transmission or by electronic mail, if delivered by
facsimile transmission or electronic mail, with copy by first class mail,
postage prepaid, and shall be addressed if to Indemnitee, at the Indemnitee
address as set forth beneath Indemnitee signatures to this Agreement and if to
the Company at the address of its principal corporate offices (attention:
Secretary) or at such other address as such party may designate by ten days'
advance written notice to the other party hereto.

 

            13.  Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action which arises out of or relates to
this Agreement and agree that any action instituted under this Agreement shall
be commenced, prosecuted and continued only in the Court of Chancery of the
State of Delaware in and for New Castle County, which shall be the exclusive and
only proper forum for adjudicating such a claim.

 

            14.  Severability. The provisions of this Agreement shall be
severable in the event that any of the provisions hereof (including any
provision within a single section, paragraph or sentence) are held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable, and the
remaining provisions shall remain enforceable to the fullest extent permitted by
law. Furthermore, to the fullest extent possible, the provisions of this
Agreement (including, without limitations, each portion of this Agreement
containing any provision held to be invalid, void or otherwise unenforceable,
that is not itself invalid, void or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

 

            15.  Choice of Law. This Agreement shall be governed by and its
provisions construed and enforced in accordance with the laws of the State of
Delaware, as applied to contracts between Delaware residents, entered into and
to be performed entirely within the State of Delaware, without regard to the
conflict of laws principles thereof.

 

            16.   Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

            17.   Amendment and Termination. No amendment, modification,
termination or cancellation of this Agreement shall be effective unless it is in
writing signed by both the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

 

            18.   Integration and Entire Agreement. This Agreement sets forth
the entire understanding between the parties hereto and supersedes and merges
all previous written and oral negotiations, commitments, understandings and
agreements relating to the subject matter hereof between the parties hereto.

 

            19.   No Construction as Employment Agreement. Nothing contained in
this Agreement shall be construed as giving Indemnitee any right to be retained
in the employ of the Company or any of its subsidiaries.

 

 

[Remainder of Page Intentionally Left Blank]

 

6 

 

 

 

            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date first above written.

 

    Inspyr Therapeutics, Inc.                           By: [___________]      
Title: [___________]

 

     AGREED TO AND ACCEPTED BY:          Signature:      [__________]          
         

 

7 

 

 

EXHIBIT A

GENERAL FORM OF UNDERTAKING FOR ADVANCEMENT OF EXPENSES

 

1.                     This instrument (this “Undertaking”) is being executed by
the undersigned in favor of Inspyr Therapeutics, Inc. a Delaware corporation
(the “Corporation”), pursuant to that certain Indemnification Agreement, made
and entered into as of [*], 20[*] (the “Indemnification Agreement”), by and
between the Corporation and the undersigned.

 

2.                     I am requesting advancement of expenses which have been
or will be actually and reasonably incurred by me or on my behalf in connection
with a proceeding to which I am a party or am threatened to be made a party, or
in which I am or may be participating, by reason of my status as a director,
officer or fiduciary of the Company.

 

3.                     With respect to all matters related to such proceeding, I
believe I acted in good faith and in a manner I reasonably believed to be in or
not opposed to the best interests of the Corporation or its affiliates, and,
with respect to any criminal proceeding, I had no reasonable cause to believe
that my conduct was unlawful.

 

4.                     I hereby undertake to repay any advancement of expenses
if it shall ultimately be determined by final judicial decision from which there
is no further right to appeal or otherwise in accordance with Delaware law that
I am not entitled to be so indemnified for such Expenses.

 

5.                     I am requesting advancement of Expenses in connection
with the following matter: [PROVIDE DETAILS]

 

 

 

 



 

Name of Indemnitee:

Dated:

 



8 

 

 

